Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT AND WAIVER

 

This SECOND AMENDMENT AND WAIVER (this “Amendment”) dated as of September 11,
2015 is by and among HANGER, INC., a Delaware corporation (“Borrower”), the
Guarantors identified on the signature pages hereto, the Lenders identified on
the signature pages hereto and BANK OF AMERICA, N.A., in its capacity as Agent
(in such capacity, the “Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Agent are parties to the Credit
Agreement dated as of June 17, 2013, as amended by the First Amendment and
Waiver dated as of June 19, 2015 (as further amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower, the Guarantors and the Agent are parties to the Guarantee
and Collateral Agreement (as amended, modified and supplemented from time to
time, the “Security Agreement”) dated as of June 17, 2013;

 

WHEREAS, as previously reported by the Borrower in Current Reports on Form 8-K
filed with the SEC on February 17, 2015, March 23, 2015 and June 9, 2015, the
Borrower will be restating certain previously filed financial statements and
other financial data as a result of various accounting issues and related
matters, and the Borrower also has not yet filed financial statements for the
third quarter of 2014, the fourth quarter and full year ended December 31, 2014,
or the first and second quarters of 2015;

 

WHEREAS, as disclosed by the Borrower in a Current Report on Form 8-K filed with
the SEC on August 17, 2015, the Borrower believes that the earliest it will
likely commence making its filings with the SEC is December 2015; and

 

WHEREAS, the Borrower has requested a waiver of a certain Event of Default under
the Credit Agreement relating to the prior failures to deliver financial
statements when due, and the Lenders have agreed to the requested waiver on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                                      Defined Terms.  Capitalized terms
defined in the Credit Agreement and used herein without other definition shall
have the meanings ascribed to such terms in the Credit Agreement.

 

2.                                      Estoppel, Acknowledgement and
Reaffirmation.  Each of the Loan Parties acknowledges and confirms that as of
the date hereof (a) the aggregate outstanding principal amount of the Term A
Loans is $208,125,000 and (b) the Total Revolving Usage is $146,300,000, each of
which amounts constitutes a valid and subsisting obligation of the Loan Parties
to the Lenders that is not subject to any credits, offsets, defenses, claims,
counterclaims or adjustments of any kind (it being understood that the undrawn
portion of the Stated Amount of outstanding Letters of Credit included in the
Total Revolving Usage, if any, constitutes a contingent obligation for so long
as the Loan Parties are not required to cash collateralize such obligation in
accordance with the Credit Agreement).  Each of the Loan Parties hereby
acknowledges its obligations under the respective Loan Documents to which it is
a party, reaffirms that each of the Liens created and granted in or pursuant to
the Collateral Documents is valid and subsisting and agrees that this Amendment
shall in no manner impair or otherwise adversely affect such obligations or
Liens, except as explicitly set forth herein.

 

--------------------------------------------------------------------------------


 

3.                                      Statement of Defaults.  The Borrower has
failed to deliver the Financial Information (as defined in the First Amendment
and Waiver, the “Financial Information”) to the Agent for distribution to the
Lenders on or before August 17, 2015 as required by Section 5.3(b) of the First
Amendment and Waiver, which failure has resulted in an Event of Default under
the Credit Agreement (the “Existing Financial Reporting Default”).  The
Borrower’s failure to deliver the notice required by Section 7.03 of the Credit
Agreement with respect to the occurrence of the Existing Financial Reporting
Default constitutes an Event of Default under the Credit Agreement (together
with the Existing Financial Reporting Default, the “Existing Events of
Default”).

 

4.                                      Waiver of Existing Events of Default.

 

4.1                               Subject to the terms and conditions set forth
herein, the Lenders waive the Existing Events of Default.

 

4.2                               It is acknowledged and agreed that:

 

(a)                                 The waiver set forth in Section 4.1 is a
one-time waiver limited exclusively to the Existing Events of Default and shall
not be construed to be a waiver of, or in any way obligate the Lenders to waive,
any other Default or Event of Default that may have occurred or that may occur
after the date hereof; and

 

(b)                                 On or before October 30, 2015, the Borrower
shall deliver the Financial Information to the Agent for distribution to the
Lenders, and any failure to deliver any of the Financial Information on or prior
to such date shall constitute a new and immediate Event of Default under the
Credit Agreement without regard to any otherwise applicable notice, cure or
grace period.

 

5.                                      Additional Restrictions Pending Certain
Deliveries.  Notwithstanding anything in the Credit Agreement or the other Loan
Documents to the contrary, until such time as (a) the Borrower shall have
delivered to the Agent, for distribution to the Lenders, the Financial
Information, (b) the Financial Information shall demonstrate that the Loan
Parties would have been in compliance with Sections 8.09 and 8.10 of the Credit
Agreement for the fiscal quarters ended September 30, 2014, December 31, 2014,
March 31, 2015 and June 30, 2015 if the amendment to the definition of
Consolidated EBITDA set forth in the First Amendment and Waiver had been
effective as of the last day of such fiscal quarters (regardless of whether such
amendment to such definition actually was effective at such time) and (c) the
Borrower shall have delivered to the Agent, for distribution to the Lenders,
Projections prepared on a quarterly basis for each fiscal quarter remaining
during the term of the Credit Agreement demonstrating that (assuming the
Projections will be realized) the Borrower will be in compliance with Sections
8.09 and 8.10 of the Credit Agreement as of the end of each fiscal quarter
remaining during the term of the Credit Agreement, the following restrictions
(the “Additional Restrictions”) in addition to those set forth in the Credit
Agreement shall apply:

 

(a)                                 no Credit Extension shall be permitted
without the written consent of the Required Lenders unless, after giving effect
to such Credit Extension, the Total Revolving Usage would be less than or equal
to $146,300,000;

 

(b)                                 the Borrower and its Subsidiaries shall not
create, incur, assume or suffer to exist any Lien after the date hereof in
reliance on Section 8.01(m) of the Credit Agreement securing Indebtedness or
other obligations of the Borrower and its Subsidiaries exceeding in the
aggregate, at any time, $15,000,000;

 

2

--------------------------------------------------------------------------------


 

(c)                                  the aggregate value of all assets disposed
of by the Borrower and its Subsidiaries after the date hereof pursuant to
Section 8.02(j) of the Credit Agreement shall not exceed $5,000,000, except that
assets may be disposed of pursuant to Section 8.02(j) in respect of the Dosteon
and CARES businesses, whether pursuant to the plans to dispose of such
businesses as described in the Borrower’s Current Report on Form 8-K filed with
the SEC on November 7, 2014 or otherwise, without reducing the availability
under the foregoing $5,000,000 basket;

 

(d)                                 the aggregate principal amount of
Investments by the Borrower and its Subsidiaries after the date hereof pursuant
to Section 8.04(e)(iii) of the Credit Agreement shall not exceed $5,000,000;

 

(e)                                  no Acquisition shall be permitted after the
date hereof (other than any Acquisition to which only Loan Parties are parties);

 

(f)                                   the Borrower and its Subsidiaries shall
not make any Investment after the date hereof in reliance on Section 8.04(j) of
the Credit Agreement;

 

(g)                                  the Borrower and its Subsidiaries shall not
make any Investment after the date hereof in reliance on Section 8.04(m) of the
Credit Agreement;

 

(h)                                 the aggregate principal amount of
Investments by the Borrower and its Subsidiaries after the date hereof pursuant
to Section 8.04(n) of the Credit Agreement shall not exceed $5,000,000;

 

(i)                                     the Borrower and its Subsidiaries shall
not create, incur, assume, suffer to exist or otherwise become directly or
indirectly liable with respect to any Indebtedness after the date hereof in
reliance on Section 8.05(i) of the Credit Agreement;

 

(j)                                    the Borrower and its Subsidiaries shall
not create, incur, assume, suffer to exist or otherwise become directly or
indirectly liable with respect to any Indebtedness after the date hereof in
reliance on Section 8.05(l) of the Credit Agreement;

 

(k)                                 Foreign Subsidiaries shall not create,
incur, assume, suffer to exist or otherwise become directly or indirectly liable
with respect to any Indebtedness after the date hereof in reliance on
Section 8.05(o) of the Credit Agreement;

 

(l)                                     the Borrower and its Subsidiaries shall
not create, incur, assume, suffer to exist or otherwise become directly or
indirectly liable with respect to any Indebtedness after the date hereof in
reliance on Section 8.05(p) of the Credit Agreement, exceeding in the aggregate,
at any time, $15,000,000;

 

(m)                             the Borrower and its Subsidiaries shall not
declare or make any Restricted Payment after the date hereof in reliance on
Section 8.08(a)(v) of the Credit Agreement;

 

(n)                                 the Borrower and its Subsidiaries shall not
declare or make any Restricted Payment after the date hereof in reliance on
Section 8.08(a)(vi) of the Credit Agreement; and

 

(o)                                 the Borrower and its Subsidiaries shall not
declare or make any Restricted Payment after the date hereof in reliance on
Section 8.08(b) of the Credit Agreement.

 

6.                                      Amendment to Credit Agreement.  The
Credit Agreement is amended as follows:

 

3

--------------------------------------------------------------------------------


 

(a)                                 The following new definition is added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

 

“Second Amendment and Waiver” means the Second Amendment and Waiver to this
Agreement dated as of September 11, 2015.

 

(b)                                 In clause (e) of the definition of
“Consolidated EBITDA” in Section 1.01 of the Credit Agreement, the following
language is inserted immediately after the words “professional fees and
expenses”:

 

(excluding the aggregate amount of professional fees and expenses reimbursed by
the Loan Parties in accordance with the Second Amendment and Waiver, which are
not subject to the limitation set forth in this proviso)

 

7.                                      Amendments to Security Agreement.  The
Security Agreement is amended as follows:

 

(a)                                 Clauses (ii) and (iii) of the definition of
“Excluded Account” in Section 1.1 of the Security Agreement are amended and
restated as follows:

 

(ii) prior to September 30, 2015 (which date may be extended by up to thirty
(30) calendar days by the Administrative Agent in its discretion) only, any
Deposit Account the balance of which is swept at the end of each Business Day
into another Deposit Account that is subject to the Administrative Agent’s
control (within the meaning of Section 9-104 of the applicable Uniform
Commercial Code) and (iii) any Deposit Account the maximum balance of which
(A) individually shall not exceed (I) $1,000,000 at any time on a Business Day
and (II) $300,000 for more than two (2) Business Days, and (B) in the aggregate,
together with the balance of all such other Deposit Accounts of all Grantors
excluded pursuant to this clause (iii), shall not exceed $2,500,000 at any time
on a Business Day, and

 

(b)                                 In clause “Third” of Section 6.5 of the
Security Agreement, the following language is inserted immediately after the
words “held by the Secured Creditors”:

 

; provided that the Administrative Agent shall not exercise rights or remedies
pursuant to any Deposit Account control agreement to which the counterparty
depository institution is not a Lender or an Affiliate of a Lender other than to
(i) cause amounts on deposit in such Deposit Accounts to be applied to
Obligations that are due and payable (past any applicable grace or notice
period) at the time of such application or (ii) direct that withdrawals or
transfers from the applicable Deposit Accounts by the applicable Grantor be
prohibited pending further notice, other than any transfer to a Deposit Account
as to which the depository institution is a Lender or an Affiliate of a Lender

 

8.                                      Agent Financial Advisor.  In the event
that the Agent engages (or directs its counsel to engage) a financial advisor
(including any replacement or successor financial advisor, the “Agent Financial
Advisor”) to, among other things, perform a review of the Loan Parties’
financial performance, financial reporting, financial forecasts, accounting
delays and other related matters, the Loan Parties shall provide the Agent
Financial Advisor with reasonable access to the Loan Parties’ facilities,
members of management and financial information as is necessary to perform the
services within the scope of the engagement.  The Agent acknowledges and agrees
that any information provided by the Loan Parties to the Agent Financial Advisor
shall be subject to Section 11.08 of the Credit Agreement.  The Loan Parties
shall reimburse the Agent promptly after demand for the reasonable fees and
expenses incurred by the

 

4

--------------------------------------------------------------------------------


 

Agent in connection with the retention of the Agent Financial Advisor; provided
that in the absence of an Event of Default, the Agent shall not be entitled to
reimbursement for (a) more than one (1) Agent Financial Advisor engaged by (or
on behalf of) the Agent at a time or (b) fees and expenses incurred by the Agent
in connection with services performed or expenses incurred by the Agent
Financial Advisor after October 30, 2015.

 

9.                                      Waiver Fee.  In consideration of the
Lenders’ agreements set forth herein, the Borrower agrees to pay to the Agent,
for the account of each Consenting Lender (defined below), a waiver fee (the
“Waiver Fee”) in an amount equal to five (5) basis points (0.05%) of the
outstanding principal amount of the Term A Loan held by such Consenting Lender
and the amount of such Lender’s Revolving Commitments.  The Waiver Fee shall be
fully-earned, payable and non-refundable as of the Second Amendment Effective
Date (defined below).  As used herein, “Consenting Lender” means a Lender that
executes and delivers to the Agent a signature page to this Amendment on or
prior to 12:00 p.m. Central time on September 11, 2015 (or, as to any Lender,
such later time or date as may be agreed by the Agent and the Borrower).

 

10.                               Effectiveness; Conditions Precedent.  This
Amendment shall become effective as of the date hereof (the “Second Amendment
Effective Date”) when, and only when, each of the following conditions shall
have been satisfied or waived, in the sole discretion of the Agent and the
Lenders:

 

(a)                                 the Agent shall have received counterparts
of this Amendment duly executed by each of the Loan Parties and each of the
Required Lenders;

 

(b)                                 the Agent shall have received the Waiver
Fee;

 

(c)                                  the Loan Parties shall have paid all
reasonable fees, costs and expenses of the Agent (including, without limitation,
fees, costs and expenses of counsel) incurred in connection with this Amendment,
to the extent invoiced to the Borrower at least one Business Day prior to the
Second Amendment Effective Date; and

 

(d)                                 the Agent shall have received such other
documents, instruments and certificates as the Agent or any Lender may
reasonably request.

 

11.                               Incorporation of Amendment.  Except as
specifically modified herein, the terms of the Loan Documents shall remain in
full force and effect.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Agent under the Loan Documents, or constitute a waiver or amendment of any
provision of the Loan Documents, except as expressly set forth herein.  This
Amendment shall constitute a Loan Document.

 

12.                               Representations and Warranties.  The Loan
Parties hereby represent and warrant to the Agent and the Lenders as follows as
of the Second Amendment Effective Date:

 

(a)                                 Each Loan Party has the corporate or other
legal entity power and authority to execute, deliver and perform its obligations
under this Amendment;

 

(b)                                 The execution, delivery and performance by
each Loan Party of this Amendment have been duly authorized by all necessary
corporate or other legal entity action.

 

(c)                                  This Amendment has been duly executed and
delivered by such Loan Party.

 

5

--------------------------------------------------------------------------------


 

(d)                                 This Amendment constitutes a legal, valid
and binding obligation of each Loan Party enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally or
by equity principles relating to enforceability.

 

(e)                                  The execution, delivery and performance by
each Loan Party of this Amendment does not and will not (i) contravene the terms
of any of such Person’s Organization Documents, (ii) conflict with or result in
any breach or contravention of, or the creation of any Lien under, any document
evidencing any material Contractual Obligation to which such Person is a party
or any order, injunction, writ or decree of any Governmental Authority to which
such Person or its property is subject or (iii) violate any Requirement of Law.

 

(f)                                   No approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any court
Governmental Authority or any other Person (except those that have been obtained
and remain in effect and disclosure filings that are required to be made with
the SEC) is necessary or required to be made or obtained by any Loan Party in
connection with the execution, delivery or performance by, or enforcement
against, such Loan Party of this Amendment.

 

(g)                                  After giving effect to this Amendment,
(i) the representations and warranties of the Loan Parties contained in the Loan
Documents are true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of the date hereof except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date, and (ii) no Default
has occurred and is continuing.

 

(h)                                 The Liens held by the Agent in the
Collateral continue to be valid, binding and enforceable perfected Liens in
accordance with the Collateral Documents that secure the Obligations subject
only to the Permitted Liens.

 

If any representation and warranty set forth in this Section 12 is incorrect on
and as of the date hereof then such incorrect representation and warranty shall
constitute a new and immediate Event of Default without regard to any otherwise
applicable notice, cure or grace period.

 

13.                               Release.  In consideration of the Agent’s and
the Required Lenders’ willingness to enter into this Amendment, each of the Loan
Parties hereby releases and forever discharges the Agent, the Lenders and each
of the Agent’s and the Lenders’ predecessors, successors, assigns, officers,
managers, directors, employees, agents, attorneys, representatives, and
affiliates (hereinafter all of the above collectively referred to as the “Lender
Group”), from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, in each case
to the extent arising in connection with the Loan Documents or any of the
negotiations, activities, events or circumstances arising out of or related to
the Loan Documents through the date of this Amendment, whether arising at law or
in equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which each of the Loan
Parties may have or claim to have against any of the Lender Group.

 

14.                               No Third Party Beneficiaries.  This Amendment
and the rights and benefits hereof shall inure to the benefit of each of the
parties hereto and their respective successors and assigns.  No other Person
shall have or be entitled to assert rights or benefits under this Amendment.

 

6

--------------------------------------------------------------------------------


 

15.                               Entirety.  This Amendment and the other Loan
Documents embody the entire agreement among the parties hereto and supersede all
prior agreements and understandings, oral or written, if any, relating to the
subject matter hereof.  This Amendment and the other Loan Documents represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties.

 

16.                               Counterparts; Electronic Delivery.  This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, and it shall not be
necessary in making proof of this Amendment to produce or account for more than
one such counterpart.  Delivery of an executed counterpart of this Amendment by
facsimile or other electronic means shall be effective as an original.

 

17.                               No Actions, Claim.  As of the date hereof,
each Loan Party hereby acknowledges and confirms that it has no actual knowledge
of any actions, causes of action, claims, demands, damages or liabilities of
whatever kind or nature, in law or in equity, against any of the Lender Parties
arising from any action by such Persons or failure of such Persons to act under
the Loan Documents on or prior to the date hereof.

 

18.                               Governing Law.  This Amendment and the rights
and obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York

 

19.                               Consent to Jurisdiction; Service of Process;
Waiver of Jury Trial.  The jurisdiction, service of process and waiver of jury
trial provisions set forth in Sections 11.15 and 11.16 of the Credit Agreement
are hereby incorporated by reference, mutatis mutandis.

 

20.                               Further Assurances.  Each of the Loan Parties
agrees to execute and deliver, or to cause to be executed and delivered, all
such instruments that are consistent with the terms of this Amendment as may
reasonably be requested by the Agent to effectuate the intent and purposes, and
to carry out the terms, of this Amendment.

 

21.                               Miscellaneous.

 

(a)                                 Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose.

 

(b)                                 Wherever possible, each provision of this
Amendment shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Amendment shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Amendment.

 

(c)                                  Except as otherwise provided in this
Amendment, if any provision contained in this Amendment is in conflict with, or
inconsistent with, any provision in the Loan Documents, the provision contained
in this Amendment shall govern and control.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment and
Waiver to be duly executed as of the date first above written.

 

BORROWER:

HANGER, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Thomas E. Hartman

 

 

Name:

Thomas E. Hartman

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

GUARANTORS:

ACCELERATED CARE PLUS CORP., a Delaware corporation

 

ACCELERATED CARE PLUS LEASING, INC., a Delaware corporation

 

ADVANCED PROSTHETICS OF AMERICA, INC., a Florida corporation

 

CREATIVE ORTHOTICS & PROSTHETICS, INC., a New York corporation

 

DIBELLO’S DYNAMIC ORTHOTICS AND PROSTHETICS, INC.,
a Texas corporation

 

DOSTEON CO HOLDING, INC., a Colorado corporation

 

DOSTEON SOLUTIONS, LLC, a Maryland limited liability company

 

EAST COAST ORTHOTICS, INC., a Florida corporation

 

EUGENE TEUFEL & SON ORTHOTICS & PROSTHETICS, INC.,

 

a Pennsylvania corporation

 

FAITH PROSTHETIC-ORTHOTIC SERVICES, INC.,

 

a North Carolina corporation

 

GENESIS MEDICAL GROUP, LLC, an Oregon limited liability company

 

GREAT PLAINS ORTHOTICS & PROSTHETICS, INC., an Iowa corporation

 

HANGER PROSTHETICS & ORTHOTICS, INC., a Delaware corporation

 

HANGER PROSTHETICS & ORTHOTICS EAST, INC.,

 

a Delaware corporation

 

HANGER PROSTHETICS & ORTHOTICS WEST, INC.,

 

a California corporation

 

INNOVATIVE NEUROTRONICS, INC., a Delaware corporation

 

LIBERTY HEALTH SERVICES, LLC, a Delaware limited liability company

 

LINKIA, LLC, a Maryland limited liability company

 

MK PROSTHETIC & ORHTOTIC SERVICES, INC., a Texas corporation

 

NASCOTT, INC., a Delaware corporation

 

OPNET, INC., a Nevada corporation

 

ORPRO, INC., a California corporation

 

ORTHO-MEDICAL PRODUCTS, INC., a New York corporation

 

ORTHOTIC & PROSTHETIC TECHNOLOGIES, INC., a Texas corporation

 

RAINIER SURGICAL INCORPORATED, a Washington corporation

 

SCOPE ORTHOTICS & PROSTHETICS, INC., a California corporation

 

SOUTHERN PROSTHETIC SUPPLY, INC., a Georgia corporation

 

TEAM POST-OP, INC., a California corporation

 

THE BRACE SHOP PROSTHETIC ORTHOTIC CENTERS, INC.,

 

an Ohio corporation

 

 

 

 

 

By:

/s/ Thomas E. Hartman

 

 

Name:

Thomas E. Hartman

 

 

Title:

Vice President, General Counsel and Secretary of each of the foregoing
Guarantors

 

Hanger, Inc.

Second Amendment and Waiver

 

--------------------------------------------------------------------------------


 

AGENT:

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Christine Trotter

 

Name:

Christine Trotter

 

Title:

Assistant Vice President

 

Hanger, Inc.

Second Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

ASSOCIATED BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ James A. Goody

 

Name:

James A. Goody

 

Title:

Vice President

 

Hanger, Inc.

Second Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Suzanne B. Smith

 

Name:

Suzanne B. Smith

 

Title:

SVP

 

Hanger, Inc.

Second Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

BRANCH BANKING AND TRUST COMPANY

 

 

 

By:

/s/ Sarah Bryson

 

Name:

Sarah Bryson

 

Title:

Vice President

 

Hanger, Inc.

Second Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

COMPASS BANK

 

 

 

By:

/s/ D. Sowards

 

Name:

Debbie Sowards

 

Title:

Senior Vice President

 

Hanger, Inc.

Second Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

REGIONS BANK

 

 

 

By:

/s/ Mike Zingraf

 

Name:

Mike Zingraf

 

Title:

SVP

 

Hanger, Inc.

Second Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

By:

/s/ Katsuyuki Kubo

 

Name:

Katsuyuki Kubo

 

Title:

Managing Director

 

Hanger, Inc.

Second Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

SUNTRUST BANK

 

 

 

By:

/s/ Mary E. Coke

 

Name:

Mary E. Coke

 

Title:

Vice President

 

Hanger, Inc.

Second Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Kirk Tesch

 

Name:

Kirk Tesch

 

Title:

Managing Director

 

Hanger, Inc.

Second Amendment and Waiver

 

--------------------------------------------------------------------------------